DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-23, in the reply filed on 11/15/2021 is acknowledged.
Applicant’s election without traverse of:
(i) claim 14 (i.e., administering plinabulin after administering docetaxel) and 
(ii) claim 23 (i.e., grade 4 neutropenia, reduced by at least 15%),
in the reply filed on 11/15/2021 is acknowledged.
Claims 24-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Claim 22 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Response to Arguments
Applicants' arguments, filed 8/15/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 18-21, 23, 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millward et al. (“Phase 1 study of the novel vascular disrupting agent plinabulin (NPI-2358) and docetaxel”; 2012; Invest. New Drugs; 30: 1065-1073; DOI 10.1007/s10637-011-9642-4; IDS reference 134).
Millward teaches a phase 1 study of a combination of docetaxel and plinabulin (NPI-2358) (title).  Patients received 75 mg/m2 docetaxel on day 1 and plinabulin on days 1 and 8 intravenously in 21 day cycles.  Plinabulin was escalated from the biologically effective dose (BED) of 13.5 mg/m2 to the standard single agent dose of 30 mg/m2.  Adverse events included one dose limiting toxicity of inter alia, neutropenia; the RP2D was 30 mg/m2 of plinabulin with 75 mg/m2 docetaxel (abstract).
Regarding the grade of neutropenia, Table 3 indicates Patient 001-005 had Neutropenia, at Grade 4 (1070).  1069, 1st paragraph indicates this patient experienced a DLT (dose limiting toxicity) consisting of nausea, vomiting, dehydration and neutropenia, and had been treated at 30 mg/m2.  Thus, this patient, experiencing grade 4 neutropenia, was dosed with 75 mg/m2 docetaxel and 30 mg/m2 of plinabulin, reading on claims 11, 19, 20 and 21 (ratio of 75:30 corresponds to 2.5:1).
Regarding the elected sequence where plinabulin was administered after docetaxel (prior claim 14), and sequence delay of prior claims 15-17, Millward teaches on Day 1 docetaxel was administered via IV infusion at 75 mg/m2 over 1 h, followed 2 h later (from the time docetaxel infusion began) by plinabulin, which was administered via IV infusion over 30 min (1067, 4th paragraph).  The 1 h docetaxel infusion period means that docetaxel administration ended at the 1 h mark, then plinabulin was started at the 2 h mark (1 h after administering docetaxel), reading on the amendment to claim 1.
Regarding claim 18, the recited lower neutropenia relative to administration of docetaxel alone, as a relative outcome, is NOT construed to require separate docetaxel, measurement of grade 3/4 neutropenia rate, followed by docetaxel + plinabulin (the independent claim only requires administration of both docetaxel and plinabulin, in the recited amounts to a subject with grade 3 or 4 neutropenia).  In contrast, the claim is construed to require an improved outcome relative to comparative patients only receiving docetaxel.  The teaching of the same two drug combination, in the same doses required by claim 11 corresponds to the same method being taught, where claim 18 recites only desired outcomes.  
According to MPEP 2112.02 (II), when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. … See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)) (emphasis added). This fact pattern applies to claim 18.
In support of reliance on inherency for the recited outcome of claim 18 (a result of the claimed method/use), in discussing the outcome of Millward, effects frequently associated with docetaxel include neutropenia; albeit, a higher rate of neutropenia would have been expected even in this small population (interim analysis of a randomized Phase 2 comparison of the combination suggested a markedly reduced incidence of neutropenia with the addition of plinabulin to docetaxel (1071, 1st paragraph).  In other words, Millward explicitly recognizes the preventative effect of plinabulin on neutropenia when plinabulin is added to docetaxel.  Thus, the claim 18 is implicated by Millward, supporting the reliance on In re May.
Regarding claim 23, the elected 15% reduction of neutropenia rate for grade 4, likewise corresponds to a result of the same method required by claim 11, taught by Millward (but which is silent as to the claimed result recited in claim 23); thus, as discussed for claim 18, the claim 23 result is also construed as anticipated for the same method of claim 11, per MPEP 2112.02 (II).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show the results recited by claims 18 & 23 do not occur for the treatment taught by Millward of a patient with grade 4 neutropenia.
Regarding new claims 31-32, eligible patients had advanced non-small cell lung cancer (1066, right, 2nd paragraph), reading on the claimed patient populations.
The Examiner notes that the Declaration of Dr. Ramon Mohanlal, in the parent Application No. 15/028,376, submitted, inter alia, to overcome Millward (and now re-submitted in the instant application), applied as part of an obviousness rejection in the parent application, is not persuasive to overcome the instant anticipation rejection.  Dr. Mohanlal argued in his Declaration, at Item 3, that Millward “does not disclose any treatment of severe neutropenia such as a grade 3 or 4 neutropenia”.  In fact, this is inaccurate.  Table 3 of Millward clearly teaches Patient 001-005 had grade 4 neutropenia, and was treated by the administration of 75 mg/m2 docetaxel followed 2 h later by the administration of 30 mg/m2 plinabulin.  (These doses of docetaxel and plinabulin fall within the instant claimed amount for docetaxel and instant claimed ranges/alternate doses for plinabulin; and the 2 h time sequence taught matches the narrowest time delay claimed by instant claim 17, reading on each of instant claims 14-17.  Instant Claims 11, 14-17 & 19-21 are each clearly anticipated by this teaching.  Claims 18 & 23 are also inherently anticipated for reasons stated above.)
Because these claims are clearly anticipated or anticipated, the comparative data presented in the rest of the Declaration is not applicable to overcome the applied anticipation rejection.  The Examiner notes that such a declaration is not named among ways to overcome an anticipation rejection based on 35 USC 102(a)(1) (MPEP 2152.06).

Applicant argues:
While not agreeing with the rejection, Applicant has amended Claim 11 to recite, in part, "A method for treating a grade 3 or 4 neutropenia in a subject... wherein the plinabulin is administered within 1 h after administering the docetaxel." Applicant respectfully submits that Millward fails to expressly or inherently disclose a method for treating a grade 3 or 4 neutropenia comprising administering plinabulin within 1 h after administering the docetaxel. Specifically, Millward teaching that plinabulin was administered 2 hours after docetaxel. Millward, 1067, column 1. Because Millward does not disclose every element of Applicant's claims, it therefore cannot be considered as an anticipating reference under 35 U.S.C. § 102(a)(1). Accordingly, and for at least this reason, Applicant respectfully requests that the rejection be withdrawn.

This is not persuasive.  The teaching is for 2 h after the start of docetaxel.  The administration of docetaxel lasted 1 h.  Therefore, the start of plinabulin at 2 h corresponds to 1 h after administering the docetaxel, anticipating claim 1, as currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15, 18, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millward et al. (Phase 1 study of the novel vascular disrupting agent plinabulin (NPI-2358) and docetaxel”; 2012; Invest. New Drugs; 30: 1065-1073; DOI 10.1007/s10637-011-9642-4).
Regarding claim 15, the method of claim 11 is taught/anticipated by Millward, as documented above.  The timing of plinabulin corresponds to 1 h after the conclusion of the docetaxel administration, which does not read on the within 0.5 h time period of claim 15.  However, 1 h is considered close to 0.5 h, sufficient to render prima facie obvious claim 15.
See MPEP 2144.05 (I):
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also … In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); … In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious)…
The teachings of Millward are set forth above, with reasons claims including 11, 18 & 23 are anticipated above.  Regarding claims 18 and 23, the rejection relies on inherent anticipation of these claims; each claimed outcome corresponds to a result/characteristic of the same prior art method taught, which are alternately obvious.  Under these circumstances, MPEP 2112 (III) sanctions rejections under both 35 USC 102 and 103.

Applicant argues:
As set forth in the Declaration of Dr. Ramon Mohanlal submitted in the parent Application No. 15/028,376 (attached hereto as Appendix A), Millward is directed to treatment of non-small cell lung cancer and not treatment of grade 3 or 4 neutropenia. Thus, one of skill in the art would not be motivated to treat grade 3 or 4 neutropenia based on the teachings of Millward. Notably, Millward does not teach that the Patient 001-005 referenced by the examiner had their neutropenia treated by plinabulin. Furthermore, Dr. Mohanlal describes the unexpected result that plinabulin was more effective in treating grade 3/4 neutropenia than grade 1/2 neutropenia. Accordingly, for at least these reasons, Applicant submits that the pending claims, including Claims 18 and 23, are not obvious over Millward.
This is not persuasive.
Regarding claims 18 and 23, the required step of these claims is taught by Millward; the alternate obviousness is based on inherency of the recited outcome.  The cited Declaration does not show that the outcome required by these claims is not seen for the elected patient, with grade 4 neutropenia.
As discussed in MPEP 2144 (IV) a rationale different from Applicant’s is permissible: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  The teachings of Millward include the required step and patient population of the claimed method.  In fact, new claims 31-32, patient populations taught by Millward, underscore that the method taught by Millward is the same as the instant claimed method (excepting the recited outcome).  Thus, recognition of the outcome is not a requirement of obviousness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 15, 18-21, 23, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 of U.S. Patent No. 10,596,169. 
Patent claim 1 recites the same method as instant claim 11, but the patent claim is further limited by the plinabulin dose range corresponding to instant claim 19, and the delay corresponding to instant claim 15 (and 14).  The same subject matter of instant claims 11, 14-15 and 19 is clearly obvious.  Instant claims 16-17 recite narrower ranges, and instant claim 1 corresponds to patent claim 4, rendering the instant claims obvious over the patent claim.  Instant claim 18 corresponds to the same outcome as patent claim 2, rendering the instant claim obvious.  Instant claim 23 corresponds to the same outcome as patent claim 6, rendering the instant claim obvious.  Instant claims 20-21 correspond to amounts within the patent claim 1 range (and the calculated ratios), rendering the instant claims obvious as containing subject matter within the claims, rendering the instant claims obvious over the indicated patent claims.

Applicant requests this rejection be held in abeyance.  
The Examiner notes that MPEP 804 (I) (B) (1) indicates:
A complete response to a nonstatutory double patenting rejection (also called an "obviousness-type" or ODP rejection) is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
…
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Neither arguments that the claims are patentably distinct over each other, nor the filing of a terminal disclaimer reply options have been pursued.  Applicant is cautioned that continued requests to hold the ODP rejection in abeyance is not considered a complete response.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611